DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE10 2019 006 974.9 (filed on 10/08/2019) and DE10 2019 006 974.9 (filed on 09/14/2020) was received with the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs that are mentioned in the description: “18o” (in paragraph 00151) and “T” (in paragraphs 00172 and 00184). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that are not mentioned in the description: “18l” (in figures 21-22 and 24-25) and “18r” (in figures 21-22 and 24-25). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both the cylindrical outer surface the collars (in figures 9-10; see paragraphs 00152) and the simple edge of the inner link plate outer periphery (in figures 34C-34D; see paragraphs 00178). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 00156, line 3-4, the phrase “the rear upper longitudinal end region 22hu” should read “the rear lower longitudinal end region 22hu”.

Claim Objections

Claims 1-3 and 5-11 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 4, the limitation “the protrusion” should read “a protrusion”.
In claim 2, line 2, the limitation “a front lower longitudinal end region” should read “the front lower longitudinal end region”.
In claim 2, line 4-5, the limitation “a front upper longitudinal end region or in a rear lower longitudinal end region” should read “the front upper longitudinal end region or in the rear lower longitudinal end region”.
In claim 3, line 4-5, the limitation “a rear lower longitudinal end region” should read “the rear lower longitudinal end region”.
In claim 5, line 5-6, the limitation “the inner link plate chain links have inboard-side inner link plates include a protrusion” should read “the inner link plate chain links have inboard-side inner link plates, each of which includes a protrusion”.
In claim 5, line 3-4, the limitation “and      a chain roller” should read “and a chain roller”.
In claim 5, line 8, the limitation “the protrusion” should read “a protrusion”.
In claim 6, line 3, the limitation “a front lower longitudinal end region” should read “the front lower longitudinal end region”.
In claim 6, line 4-5 the limitation “a rear lower longitudinal end region” should read “the rear lower longitudinal end region”.
In claim 6, line 6-8, the limitation “the protrusion in a front lower longitudinal end region and in a rear lower longitudinal end region of the inner link plate outer periphery of the outboard-side inner link plate” should read “a protrusion in a front lower longitudinal end region of the inner link plate outer periphery of an outboard-side inner link plate and a protrusion in a rear lower longitudinal end region of the inner link plate outer periphery of the outboard-side inner link plate”.
In claim 7, line 3, the limitation “a front lower longitudinal end region” should read “the front lower longitudinal end region”.
In claim 7, line 5-6, the limitation “the protrusion in a rear lower longitudinal end region, and wherein the protrusion” should read “a protrusion in the rear lower longitudinal end region of the inner link plate outer periphery, and wherein a protrusion”.
In claim 7, line 7, the limitation “the protrusion” should read “a protrusion”.
In claim 8, line 2-4, the limitation “the outboard-side inner link plate in each case in a front lower longitudinal end region and in a rear lower longitudinal end region is reduced” should read “an outboard-side inner link plate in the front lower longitudinal end region and in the rear lower longitudinal end region, in each case, is reduced”.
In claim 8, line 4-5, the limitation “a front upper longitudinal end region and in a rear upper longitudinal end region” should read “the front upper longitudinal end region and in the rear upper longitudinal end region”.
In claim 9, line 2-3, the limitation “a front lower longitudinal end region” should read “the front lower longitudinal end region”.
In claim 9, line 4-5, the limitation “a front upper longitudinal end region and a rear lower longitudinal end region” should read “the front upper longitudinal end region and the rear lower longitudinal end region”.
In claim 9, line 6-7, the limitation “the protrusion” should read “a protrusion”.
In claim 10, line 1, the limitation “the chain link plates” should read “the chain links”.
In claim 11, line 7-8, the limitation “the inner link plate chain links have inboard-side inner link plates include a protrusion” should read “the inner link plate chain links have inboard-side inner link plates, each of which includes a protrusion”.
In claim 11, line 10, the limitation “the protrusion” should read “a protrusion”.
In claim 11, line 15, the limitation “the last sprocket tooth” should read “a last sprocket tooth”.
In claim 11, line 16-17, the limitation “the first bending inner link plate chain link” should read “a first bending inner link plate chain link”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “the protrusion of the inner link plate outer periphery” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It’s unclear if “the protrusion” in claim 4 is referring to the protrusion in the front lower longitudinal end region as described within parent claim 1, or if it’s referring to the protrusion in the front upper longitudinal end region/ the rear lower longitudinal end region as described within parent claim 1. Clarification by the applicant is required.

Claim 6 recites the limitation “the outboard-side inner link plate” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the outboard-side inner link plate” in lines 5-6 and in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the outboard-side inner link plate” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the outboard-side inner link plate” in lines 6-7 and in lines 10-11. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the outboard side” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the load flank” in line 14. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the outgoing chain portion” in line 15. There is insufficient antecedent basis for this limitation in the claim.

Claims 12-13 depends from claim 11. Therefore, claims 12-13 are also indefinite for the reasons set forth above.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Fukumori (U.S. Patent 9,939,045 B2).

In regards to claim 1, Fukumori teach (Figures 1-13) an inner link plate (first inner link plates 20) for a bicycle chain (bicycle chain 16) having chain rollers (first rollers 30/second rollers 32); the inner link plate (first inner link plates 20) comprising: a protrusion (longitudinal protruding amount of the outer couture of the second half 64 at the third end portion 44 of the first inner link plate 20 in a direction along the longitudinal centerline LC1) of the inner link plate (first inner link plates 20), in relation to a respectively assigned chain roller (first rollers 30), in a front lower longitudinal end region (second half 64 at the third end portion 44 of the first inner link plate 20) of an inner link plate outer periphery (outer contour of the first inner link plate 20) being reduced in comparison to a protrusion (first extended edge portion 66/first projection 68 of the first half 62 at the third end portion 44 of the first inner link plate 20) in a front upper longitudinal end region (first half 62 at the third end portion 44 of the first inner link plate 20) in the inner link plate outer periphery (outer contour of the first inner link plate 20) (figures 5-10 and 12-13 clearly illustrate, the longitudinal protruding amount of the outer couture of the second half 64 at the third end portion 44 in a direction along the longitudinal centerline LC1 being substantially smaller/ shorter than the longitudinal protruding amount of the first extended edge portion 66/first projection 68 in the direction along the longitudinal centerline LC1) (see also Col. 6, line 25 - Col. 13, line 56).

In regards to claim 4, Fukumori teach all intervening claim limitations as shown above. Fukumori further teach (Figures 1-13), the protrusion (longitudinal protruding amount of the outer couture of the second half 64 at the third end portion 44 of the first inner link plate 20 in a direction along the longitudinal centerline LC1) of the inner link plate (first inner link plates 20) in a front lower longitudinal end region (second half 64 at the third end portion 44 of the first inner link plate 20) over the respectively assigned chain roller (first rollers 30) being reduced an angular range (figures 5-10 and 12-13 clearly illustrate, the outer couture of the second half 64 at the third end portion 44 of the first inner link plate 20, which has ther reduced/ shorter longitudinal protruding amount in a direction along the longitudinal centerline LC1 when compared to the longitudinal protruding amount of the first extended edge portion 66/first projection 68, only extending a portion of the entire outer contour/ angular range of the first inner link plate 20 at the third end portion 44).

Allowable Subject Matter

Claims 2-3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
In regards to claim 2, Fukumori teach all intervening claim limitations as shown above. Yet, Fukumori fail to further teach, the protrusion (longitudinal protruding amount of the outer couture of the second half 64 at the third end portion 44 of the first inner link plate 20 in a direction along the longitudinal centerline LC1) of the inner link plate (first inner link plates 20) in the front lower longitudinal end region (second half 64 at the third end portion 44 of the first inner link plate 20) of an inner link plate outer periphery (outer contour of the first inner link plate 20) being negative compared to the protrusion (first extended edge portion 66/first projection 68 of the first half 62 at the third end portion 44 of the first inner link plate 20) of the front upper longitudinal end region (first half 62 at the third end portion 44 of the first inner link plate 20) in the inner link plate outer periphery (outer contour of the first inner link plate 20) or a protrusions of the inner link plate (first inner link plates 20) in any other longitudinal end regions. Examiner acknowledge that the applicant has sufficiently defined the special meaning of the term “negative” within the specification (i.e. at least in paragraphs 0093 and 00157, and in figure 15 of the drawings); where the term “negative” described a protrusion of the inner link plate in a given longitudinal region of the inner link plate outer periphery having a shorter/ smaller longitudinal extent over a respectively alighted chain roller when said inner link plate is viewed from the side, so that at least a portion of said chain roller can be seen when the inner link plate is viewed from the side. However, the longitudinal extent of the protrusion of the inner link plate in the front lower longitudinal end region and in other longitudinal end regions of Fukumori’s inner link plate, are all greater than or positive compared to the overall outer diameter of the chain rollers employed in the bicycle chain; which results in none of the chain rollers of said bicycle chain being visible when an inner link plate is viewed form the side. Although, other cited prior art, such as Riberio et al (U.S. PGPUB 2018/0313432A1) and Wang (U.S. PGPUB 2022/0099158A1) also propose providing an inner link plate of a bicycle chain with a projection in the front lower longitudinal end region of the inner link plate outer periphery, said references also dose not disclose or render obvious, the projection of the inner link plate in the front lower longitudinal end region being negative relative to the overall outer diameter of a respectively aligned chain roller in the exact manner recited within claim 2 limitations; specially when said limitations are viewed in light of applicant’s specification and considered collectively along with intervening limitations in parent claim 1. 

In regards to claim 3, Fukumori teach all intervening claim limitations as shown above. Yet, Fukumori fail to further teach, the protrusion of the inner link plate (longitudinal protruding amount of the outer couture of the second half 64 at the third end portion 44 of the first inner link plate 20 in a direction along the longitudinal centerline LC1), in relation to the respectively assigned chain roller (second rollers 32), in a rear upper longitudinal end region (second extended edge portion 74/second projection 76 of the first half 62 at the fourth end portion 46 of the first inner link plate 20) of the inner link plate outer periphery (outer contour of the first inner link plate 20) being both reduced and negative, in comparison to the protrusion in a front upper longitudinal end region (first extended edge portion 66/first projection 68 of the first half 62 at the third end portion 44 of the first inner link plate 20) or the protrusion in a rear lower longitudinal end region (longitudinal protruding amount of the outer couture of the second half 64 at the fourth end portion 46 of the first inner link plate 20 in a direction along the longitudinal centerline LC1) of the inner link plate outer periphery (outer contour of the first inner link plate 20). On the contrary, the protruding amount of the rear upper longitudinal end region of the inner link plate taught by Fukumori is same as the protruding amount of the front upper longitudinal end region of the said inner link plate, and the protruding amount of said rear upper longitudinal end region is clearly greater/ longer than the protruding amount of the rear lower longitudinal end region of said inner link plate. Although, Riberio et al (U.S. PGPUB 2018/0313432A1) additionally suggest a inner link plate of a bicycle chain comprising protrusions that are provide at the front upper longitudinal end region, the front lower longitudinal end region, the rear upper longitudinal end region, and at the rear lower longitudinal end region of the inner link plate outer periphery, each of the protrusions at the longitudinal end regions in Riberio’s inner link plate are symmetrical in features and in dimensions. Resultingly, claim 3 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are viewed in light of applicant’s specification.

Claims 5 and 10 are allowable over the prior art of record for the following reasons:
In regards to claim 5, the prior art of record, either individually or in combination, fail to teach or suggest, a bicycle chain having the specific structure recited within independent claim 1. In particular, a bicycle chain comprising: an inner link chain links with inboard-side inner link plates; each inboard-side inner link plate including a protrusion (which protrudes relative to an receptively assigned chain roller) in a front lower longitudinal end region of the inner link plate outer periphery; wherein, the protrusion of the inboard-side inner link plate in a front lower longitudinal end region is both a reduced and negative when compared to a protrusion of the of the inboard-side inner link plate in front upper longitudinal end region of the inner link plate outer periphery or a protrusion of the inboard-side inner link plate in a rear lower longitudinal end region of the inner link plate outer periphery. As set forth above in the claim 1 rejection statement, Fukumori teach an inboard-side inner link plate of a bicycle chain having a protrusion in a front lower longitudinal end region of the inner link plate outer periphery, and said protrusion being significantly reduced/ shorter compared to a protrusion of said inboard-side inner link plate in a front upper longitudinal end region of the inner link plate outer periphery. However, in the disclosure of the claimed invention (i.e. at least in paragraphs 0093 and 00157 of the specification, and in figure 15 of the drawings), applicant has given a special meaning to the term “negative”; where the term “negative” described a protrusion of a given longitudinal region of the inboard-side inner link plate having a reduced/ shorter longitudinal extent over a respectively alighted chain roller when said inboard-side inner link plate is viewed from the side, so that at least a portion of said chain roller is visible form from the side view of the inner link plate. Therefore, when the claim 5 limitations are considered in light of the special meaning given to the term “negative”, it is clear that the longitudinal extent of the protrusion of the inboard-side inner link plate in every longitudinal end regions of the inboard-side end region in Fukumori’s bicycle chain, are all greater than or positive relative to the overall outer diameter of the chain rollers employed in Fukumori’s bicycle chain; which results in none of the chain rollers of said bicycle chain being visible when an inboard-side inner link plate is viewed form the side. Furthermore, Riberio et al (U.S. PGPUB 2018/0313432A1), Wang (U.S. PGPUB 2022/0099158A1), and all other cited prior art refences, additionally fail to propose or convive a bicycle chain having the precise collective structural arrangement recited within claim 5 limitations. Accordingly, claim 5 appears to include allowable subject matter over the prior art of record.

Claim 10 depends from claim 5 (which contains allowable subject matter as noted above). Subsequently, claim 10 also include the allowable subject matter in claim 5.

Claim 11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the following reasons:
In regards to claim 11, the prior art of record, either individually or in combination, fail to explicitly disclose or render obvious a drive arrangement with the particular structural configuration recited within claim 11. Specifically because, the bicycle chain in applicant’s claimed drive arrangement requires a bicycle chain formed using a inboard-side inner link plates that has the exact same features and/ or structure as the inboard-side inner link plates in the bicycle chain described by claim 5 limitations. As detailed above in the claim 5 allowability statement, the inboard-side inner link plates forming the bicycle chain in claim 5 seems to be structurally distinct from those found in the relevant/ analogues prior art identified by the examiner. Consequently, claim 11 limitations appears to include allowable subject matter over cited prior art references for the same reasons explained above in claim 5 allowability statement; specially when said limitations are viewed in light of applicant’s specification.

Claims 6-9 and 12-13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the following reasons: 
Claims 6-9 depends from the parent claim 5, and claims 12-13 depends from the parent claim 11; where, both claims 5 and 11 contain allowable subject matter over cited prior art disclosures as noted above. Thus, claims 6-9 and 12-13 also include the allowable subject matter in the corresponding parent claims 5 and 11.
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654                                        /MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654